 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCobra Ltd., d/b/a Cobra Gunskin and United Broth-erhood of Industrial Workers, Local 424, LidiaAponte, and Victor Belevan. Cases 29-CA-9475-1, 29-CA-9475-2, and 29-CA-9475-323 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 29 December 1982 Administrative LawJudge Steven Davis issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions3of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Cobra Ltd.,d/b/a Cobra Gunskin, Farmingdale, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.I In the absence of exceptions thereto, Member Jenkins would adoptpro forma the dismissal of the allegation that Respondent unlawfully dis-charged admitted Supervisor Victor Belevan.Member Jenkins finds it unnecessary, contrary to the AdministrativeLaw Judge, to apply Wright Line, 251 NLRB 1083 (1980), in consideringthe discharges of employees Lidia Aponte and Froilan Santiago, inas-much as the reasons advanced by Respondent to justify their dischargesin fact either did not exist or were not relied upon. See Limestone ApparelCorp., 255 NLRB 722 (1981).3 Although the Administrative Law Judge credited testimony thatVice President Joan Parlante and President John Parlante (the Adminis-trative Law Judge misstated their positions) each told employee LidiaAponte that the person responsible for the Union's presence at Respond-ent would be discharged, he made only one specific finding of an 8(a)(l)threat to discharge because of union activities-based on Joan Parlante'sstatement. We here correct that inadvertency and specifically find thatJohn Parlante's statement was similarly a threat to discharge for unionactivities in violation of Sec. 8(a)(1).267 NLRB No. 52DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge: Pursuantto charges filed on February 5, 1982, by Lidia Aponte,Victor Belevan, and United Brotherhood of IndustrialWorkers, Local 424, herein called the Union, an orderconsolidating cases, complaint, and notice of hearing wasissued by Region 29 of the National Labor RelationsBoard on February 22, 1982, against Cobra Ltd., d/b/aCobra Gunskin, herein called Respondent. The com-plaint alleges that Respondent interrogated its employees;threatened its employees with discharge if they becameor remained members of the Union; offered and prom-ised to its employees wage increases, vacations, andother benefits to induce them to refrain from engaging inactivities in behalf of the Union; physically assaultedVictor Belevan, its supervisor, and discharged him; anddischarged its employees Lidia Aponte and Froilan San-tiago in violation of the Act.The case was heard before me in Brooklyn, NewYork, on August 30 and 31 and September 2, 1982.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the brief filed by the General Counsel, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent, a Connecticut corporation having its prin-cipal office and place of business in Farmingdale, NewYork, is engaged in the production and manufacture ofleather holsters and belts and related products. It annual-ly purchases and receives leather and other goods andmaterials valued in excess of $50,000 directly from sup-pliers located outside New York State. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The General Counsel's Prima Facie CaseIn late December 1981, employees Lidia Aponte andFroilan Santiago met with a friend, Jay Torres, and dis-cussed with him their employment conditions and lack ofcertain benefits at Respondent.' Shortly thereafter,Torres arranged a meeting with Al Constantine, theUnion's director of organizing, at which he, Constantine,Aponte, and Santiago discussed the need for the unionorganization of Respondent's employees. Constantineasked Aponte to set up a meeting of Respondent's em-ployees for January 12, 1982.2Aponte spoke to all the employees about the upcomingmeeting. These conversations occurred for 2 days atlunch and also inside and outside the shop. Santiago toldTorres is not an employer of Respondent.2 All dates hereafter are in 1982 unless otherwise stated.264 COBRA GUNSKINfour employees at lunch in the shop of the effort to orga-nize Respondent.On January 12, Constantine met at a restaurant witheight employees, including Aponte and Santiago. He de-scribed the employees' right to form a union and dis-cussed the advantages of membership in the Union andof being covered by a collective-bargaining agreement.He distributed authorization cards and all eight employ-ees present signed such cards and returned them to him.Thereafter, between January 12 and January 18, Aponteobtained two more signed authorization cards which shegave to Torres who submitted them to Constantine.3On January 18, Hank Miller, the president of theUnion, and Constantine visited Respondent's premises.Constantine told John Parlante, Respondent's vice presi-dent, that they were union officials and that the Unionrepresented a majority of the employees employed byRespondent. Constantine added that he deemed recogni-tion and stated that he was ready to prove the Union'smajority status and begin negotiations. Constantine sug-gested that a card check be done by a priest. Mr. Par-lante replied that he did not want a union. Constantineanswered that the employees make that decision andtheir right to union representation is protected by law.Mr. Parlante then directed the two men to Mrs. Parlante.Constantine repeated his remarks to her. Mrs. Parlanteresponded, "I can't afford a union. I'll just have to layeverybody off." Constantine answered that he would re-quest a Board-conducted election. He then was asked byMr. Parlante to leave and he and Miller did so.4The same day Constantine sent a certified letter to Re-spondent which stated inter alia, that "an overwhelmingmajority of your employees ...have designated [theUnion] as their exclusive representative for the purposesof collective bargaining with resepct to rates of pay,wages, hours and other terms and conditions of employ-ment." The letter also stated that the Union requestednegotiations with Respondent and asked it to contact theUnion to arrange a time and date for negotiations. Re-spondent admitted receiving the letter, the receipt forwhich was marked as being received on January 20.Victor Belevan, an admitted supervisor, testified thaton January 19 or 20 he was asked by Mr. and Mrs. Par-lante if he knew about the Union, if he had seen orspoken to any union representatives, if he had seen orheard of any meeting outside Respondent's premises, andif he had seen any employees signing or holding cards.Belevan replied that he had no knowledge of any ofthose activities. Mr. Parlante then asked Belevan to ques-tion the employees as to whether they were approachedby the Union and also to inquire whether any employeess About 15 production employees are employed by Respondent.4 The above narrative is based on the uncontradicted testimony ofAponte and Santiago which I credit. I also credit Constantine's testimonyas to his conversation with the Parlantes who corroborated his testimonythat he stated that he represented the employees and wanted a cardcheck by a priest. I also find that Mrs. Parlante told Constantine that shecould not afford a union and would lay everyone off. Constantine im-pressed me as a truly believable witness who testified forthrightly andconfidently. Respondent was in economic distress at the time and it istherefore fair to infer and find that Mrs. Parlante would have claimed aninability to afford the Union. and would also have offered to lay off em-ployees.knew anything about the Union.5Belevan admittedlythen asked certain employees, including Aponte and San-tiago, whether they knew anything about the Union andwhether they signed cards for the Union. All of the em-ployees denied knowledge of the Union. Aponte testifiedthat later that day Mr. Parlante called Aponte into hisoffice. Present was Mrs. Parlante who asked her if sheknew anything about the Union. Aponte said that she didnot. Mrs. Parlante then asked her whether she knew whobrought the Union in. Aponte again denied knowledge.Mr. Parlante then told Aponte that, if he discovered whobrought the Union in, that person would be fired.6The following day Santiago was asked by Mr. Par-lante whether he knew anything about the Union and ifhe knew whether any one signed a card for the Union.Santiago replied that he did not know.Between January 18 and February 1, Mr. and Mrs.Parlante called Aponte into their office and asked her ifshe knew anything about anyone bringing in a union.Aponte denied any such knowledge.On January 27 or 28, Mr. Parlante asked Belevanwhether he knew of any meetings held outside the shop,asked him whether he saw any union cards or knew any-thing about them, and asked him to inquire of the em-ployees whether they knew anything about the Union orunion meetings or whether they signed cards for theUnion. Belevan admittedly asked the employees thesequestions and all of the employees denied knowledge.'He reported this to Mr. Parlante.On February 1, Mrs. Parlante called Aponte into heroffice and told her that she heard that Aponte and JayTorres were involved in the Union. Aponte replied thatshe knew nothing about the Union and inquired of Mrs.Parlante where she received this information. Mrs. Par-lante answered that the bank manager heard them talkingabout the Union and also heard that they were involvedwith and had brought in the Union. Mrs. Parlante addedthat if she discovered who was responsible that personwould be fired. Aponte asked how the bank managercould have such information when he had never met heror Torres, and she again denied involvement with theUnion. Mrs. Parlante asked her whether she knew ifanyone else was involved with the Union and Apontesaid that she did not. During the conversation, Mrs. Par-lante told Aponte that she had to pay $20,000 for an at-torney to "fight" the Union.The following day, February 2, Aponte and Santiagoarrived at work and found their timecards missing. Theywent to the office and were told by Mrs. Parlante thatshe (Parlante) was certain that they were the personswho brought the Union in and they were therefore fired.Mrs. Parlante added that her husband said that he didnot "believe that"-that the two were among his bestemployees. Mr. Parlante then remarked that "these jack-asses. These motherfuckers are still here. Give them their5 The Parlantes speak English only. Belevan speaks English and Span-ish. Many of Respondent's employees speak and understand Spanish only.6 Aponte was uncertain whether Mr Parlante's threat was made at thisor a subsequent conversation.B7 elevan questioned all of the approximately 15 production employ-ees. He interrogated some on January 18 and the rest on January 27 or28.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfucking checks and tell them to get out of here already.I'm the brain here and they're the jackasses. I treat themso nice and then they stab me in the back. If you neededanything why didn't you come to me?" Mr. Parlantethen told Mercedes, a person who transports employeesfrom the Bronx to Farmingdale and who introduces pro-spective employees to employers in the area, "Look, I'mthrowing them out. Tomorrow, bring me 10 more."8Shortly thereafter, Belevan arrived at work. As he wasgetting out of his car prior to entering the shop, FrankAceste9met him at his car, gave him a paycheck, andtold him that Mr. Parlante no longer wanted to employhim. Belevan asked the reason. Aceste replied that he didnot know, adding that "it is possible that it is because ofthe Union." Belevan then told Aceste that he wanted tosee Mr. Parlante in order to find out why he was fired.Belevan approached Mr. Parlante who immediately toldhim to get out. Belevan was offended at this harshremark, became very angry, and admittedly "lunged at"and "attacked" Parlante with his fists. Parlante then heldBelevan. After he was released by Parlante he had abrief altercation with Aceste. He then left the shop. 'oB. Supervisory Status of Lidia AponteThe General Counsel alleges that Lidia Aponte is nota supervisor within the meaning of the Act. Respondentasserts that she is a supervisor.Aponte was hired in September 1980 as a floorworkerwho cut thread, worked on the processing tables, andperformed waxing and gluing operations. She testifiedthat in or about September 1981 her duties changed toinclude training new employees. She taught all new em-ployees, except sewing machine operators, I how to per-form their work. 2She watched them for 15 to 30 min-utes, then did her own work, and later returned to checktheir work. Aponte would monitor the new employeefor 1 or 2 days. She did not examine the work of em-ployees of longer tenure. Aponte stated that she did nothire employees or interview prospective employees;8 The above narrative is based on the testimony of Victor Belevan, anadmitted supervisor, and upon the testimony of Aponte and Santiago. Icredit their testimony. I reject the Parlantes' assertion that they had noconversations with Belevan or employees about the Union. Belevan,Aponte, and Santiago testified in a forthright, confident, and completelytruthful way. The testimony of Belevan, Aponte, and Santiago was mutu-ally corroborative as to events which would have been indelibly im-pressed upon them. Although Aponte may have been mistaken about thedate of her first conversation with Belevan about the Union-she statedthat it was January 18 and Belevai said that it occurred on January 19 or20-this was a minor error which did not impair her credibility. On theother hand, the testimony of the Parlantes was evasive, rambling, and attimes unresponsive. They did not impress me as being credible witnesseswhen compared with Belevan, Aponte, and Santiago.9 Aceste, an admitted agent of Respondent, is married to John Par-lante's sister. He travels to and from work with the Parlantes, sits withthem in their office before the start of the workday, and sees them social-ly,i' This is according to the credited testimony of Belevan. In view ofmy disposition of the issue relating to the discharge of Belevan, I neednot resolve whether Belevan attacked Parlante with a knife as testified byAceste.l" The sewing machine operators were trained by Supervisor VictorBelevan.12 There were about 15 production employees employed by Respond-ent. Seven of these were sewing machine operators and eight were floor-workers.however, she was present during the interview to act asan interpreter for the Parlantes, but was not asked forher opinion after the interview as to whether the appli-cant should be hired. However, she did recommend thehire of her husband, Froilan Santiago. She did not dis-charge employees and was never told that she possessedthe authority to fire employees or recommend that theybe fired. However, when she was training a new employ-ee, Mr. Parlante asked her how the employee was per-forming. If she reported that the worker was slow, Mr.Parlante instructed her to tell the employee to leave andshe did so. She did not discipline employees and was nottold that she had such authority. She was not asked for arecommendation as to whether an employee should bepromoted or given a pay raise. Employees would ask theParlantes and not her for time off. Belevan or Mr. Par-lante and not she rotated employees between various op-erations. However, Aponte admitted giving her opinion,when asked, as to how new and long-term employeeswere performing.Joan Parlante testified that when Aponte was hirednearly all the other employees spoke Spanish only andsince she was bilingual she was used to interpreting in-structions to employees. Shortly after her hire, the Par-lantes recognized that she was a fast learner and hadleadership qualities. About 6 to 8 months after her hire,Mr. Parlante asked Aponte to watch the floor employeesand see that they were working. Once, Aponte reportedto Mr. Parlante that an employee was working tooslowly and asked whether that worker should be spokento. Parlante replied that she should speak to the employ-ee, and Aponte then told the employee that unless sheworked faster she would be fired by Mr. Parlante. Mrs.Parlante described Aponte's duties with respect to thefloorworkers as follows: After the sewing machine oper-ators finished their operation, she brought the completedmaterials to the tables and told the floorworkers to cutstrings and glue the holsters. She showed the employeeshow to insert a spring into the holster. After the stringswere cut she gave the article to employees working onthe waxing machine. After that operation she broughtthe product to the table to be stitched, glued, and dried.Mrs. Parlante stated that Aponte would reprimand anemployee by telling him that he did not correctly inserta spring into a holster. She then showed them how toinsert the spring and watched them to ensure that theyperformed the job correctly. Aponte also made reportsto Mr. Parlante as to the need for more raw materials,but Mrs. Parlante ordered those supplies from vendors.Lidia Aponte's salary was $165 per week. Other pro-duction employees earned $150 to $200 per week, andthe salary of admitted supervisor Victor Belevan was$235 per week.John Parlante testified that he chose Aponte as a su-pervisor because her work was excellent, she spoke Eng-lish, and she was a "leader." He stated that he told herthat except for the sewing machine operators she was tocheck all the employees' work every 30 minutes, and in-structed her to tell the workers to redo a piece if the jobwas not done correctly. Aponte reported to him if anemployee was performing poorly. Parlante and Aponte266 COBRA GUNSKINwould then discuss the situation and he gave her ordersas to what to tell the employees.Under Section 2(11) of the Act, a supervisor is "anyindividual having authority, in the interest of the em-ployer, to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees,or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action." Toqualify as a supervisor, it is not necessary that an individ-ual possess all of these powers. Rather, possession of anyone of them is sufficient to confer supervisory status.However, possession, alone, of one of these powers doesnot suffice to confer supervisory status. Rather, supervi-sory status exists only if the power is exercised with in-dependent judgment on behalf of management, and notin a routine or clerical manner.Aponte clearly had none of the enumerated indicia ofsupervisory status. It is apparent that Aponte's primaryduties were those of a floorworker. Although she hadsome limited responsibility for the training of new floor-workers, this was a byproduct of her status as a senioremployee with superior skills and bilingual ability.Respondent essentially asserts that Aponte's superviso-ry status is derived from her assigning and checking thework of the floorworkers. However, it is clear that herrole in assigning the work was limited to the routinemovement of goods in process from one procedure tothe next. Aponte's monitoring of employees was only in-cidental to her alleged responsibility for assuring thequality of Respondent's products as an inspector or qual-ity control person would do.The Board has held that "the authority of inspectors,who are primarily responsible for the quality of a prod-uct, to halt production and have employees make up de-fective work ...does not require the conclusion thatthey are supervisors within the meaning of the Act."13The work of an inspector, ensuring the quality of theproduct being produced, is not one of the powers listedin Section 2(11) of the Act and, in fact, Congress made aconscious decision to exclude such work from the defini-tion of a statutory supervisor.x4Of course, if in performing her inspection functionAponte had exercised any of the supervisory powers ofSection 2(11) of the Act, there would be a basis for con-cluding that she had been a supervisor. However, asfound above, Aponte did not exercise any of those statu-tory powers. So far as the record discloses, any directionthat she may have given in connection with the inspec-tion of work being performed by the employees was"dictated solely and routinely by the specific demands ofeach production job."' 5It is important to note that Mr. and Mrs. Parlante andadmitted supervisor Belevan all exercised supervisory au-thority over Respondent's approximately 15 productionemployees. If Aponte was indeed a supervisor, therewould thus have been 4 supervisors for such a small unit1' Janesville Auto Transport Co., 193 NLRB 894, 875 (1971); see alsoMartin Aircraft Tool Co., 115 NLRB 324, 325 (1956).14 See Clayton Mark & Co., 76 NLRB 230, 232-234 (1948), where theinspector had the authority to require the employee to redo the defectivework which affected his pay.Is Print-O-Star, 247 NLRB 272, 273 (1980): see also Hydro ConduitCorp.. 254 NLRB 433, 440 (1981)of only 15 employees. It would be highly unrealistic thatsuch was the case. Moreover, Aponte earned less thancertain other production workers.It is clear and I find and conclude that Aponte, pos-sessing none of the indicia of supervisory status set forthin Section 2(11) of the Act, was not a supervisor withinthe meaning of the Act.C. Analysis and DiscussionI. The alleged violations of Section 8(a)(1) of theActIt is undisputed that on January 18 Respondent pos-sessed knowledge that the Union was attempting to orga-nize its employees. Thus, Respondent admits that unionofficial Constantine visited its premises that day andstated that he represented its employees. Certainly, onJanuary 20, when Respondent received the Union's letterstating that an overwhelming majority of the employeeshad designated it as their representative and demandingrecognition and bargaining, there was no doubt in theminds of the Parlantes that their employees had been en-gaging in activity on behalf of the Union.I credit the admission of Supervisor Belevan and thetestimony of employees Aponte and Santiago that, pursu-ant to his instructions from the Parlantes, Belevan askedthem on January 19 or 20 whether they knew anythingabout the Union and whether they signed cards for theUnion. I also credit Belevan's admission that on January27 or 28, in furtherance of his orders from the Parlantes,he asked other employees whether they were aware ofany union meetings and whether they signed any unioncards or knew anything about the Union. I also creditAponte's testimony that on or about January 18, andagain between January 18 and February 1, Mrs. Parlanteasked her if she knew anything about the Union or whobrought it in, and I similarly credit Santiago's testimonythat at or about that time Mr. Parlante asked him wheth-er he knew anything about the Union and if he knewwhether anyone signed a card for the Union.The questions asked of the employees as set forthabove were unlawful. Neither the Parlantes nor Belevanarticulated any legitimate reason for their questioning ofemployees, nor did they provide any assurance thatAponte or Santiago would suffer no reprisals for theirunion activity. Such questions, therefore, were coerciveinterrogations in violation of Section 8(a)(1) of the Act.Aponte credibly testified that on February I Mrs. Par-lante told her that she would discharge the person re-sponsible for bringing in the Union. That statement con-stitutes an unlawful threat to discharge employees be-cause of their union activity, and as such violates Section8(a)(1) of the Act.The General Counsel alleges that on or about Febru-ary 2 Respondent offered and promised employees wageincreases, vacations, and other benefits and improve-ments in their working conditions and terms of employ-ment to induce them to refrain from becoming or re-maining members of the Union, to refrain from givingany assistance or support to it, and to abandon theirmembership in and activity in behalf of the Union.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence of any offer or promise of bene-fits to employees. However, employee payroll cards for1982, relied upon by the General Counsel, state that em-ployees received such paid holidays as George Washing-ton's Birthday, Good Friday, and Memorial Day, andpaid sick days.'6The General Counsel alleges these ben-efits were accorded to employees, for the first time, in1982 after the advent of the Union. Payroll records forthe same employees for 1981 do not indicate, with cer-tain exceptions that such benefits were given to employ-ees in 1981. "Respondent alleges that it did give paid sick days andcertain holidays to employees in 1981, but asserts that itfailed to make the appropriate notations on employeepayroll cards. It further maintains that it had no formalpolicy regarding the granting of such benefits.Mrs. Parlante testified credibly, in this instance, re-garding her haphazard bookkeeping practices that shedid not always maintain precise records of paid holidaysor sick leave taken by employees. The fact that employ-ee Calero received paid sick leave in 1981 and that sheand another employee were paid for Memorial Day inthat year severely undermines the General Counsel's ar-gument that employees first received those benefits in1982 as an inducement to abandon the Union. While itappears that careful records regarding the payment ofsuch benefits were first kept in 1982, it also appears thatat least paid sick leave and Memorial Day pay were paidto employees in 1981.'8 It has not been proven thatGeorge Washington's Birthday or Good Friday were notpaid holidays in 1981.'1In any event, even assuming that in 1982 Respondentfor the first time granted paid sick leave and certain paidholidays to employees, no connection has been shownbetween the payment of these benefits and the advent ofthe Union. Although some suspicion is raised at thegranting of a paid holiday for Washington's Birthday onFebruary 15 with the election being held 8 days later onFebruary 23, nevertheless no evidence has been present-ed in support of the General Counsel's contention thatthe granting of any benefit was intended to cause the em-ployees to abandon their support for the Union. I willtherefore recommend dismissal of the complaint allega-tions that Respondent unlawfully offered and promisedbenefits to employees.2. The dischargesa. Victor BelevanAll parties agree that Belevan is a supervisor withinthe meaning of Section 2(11) of the Act. The GeneralCounsel alleges in the complaint that Respondent dis-'s Respondent made notations at the bottom of the payroll cards thatthe employees received the holiday or a certain amount of sick pay.17 The payroll cards of Aurora Calero and Luz Canjura state that theywere paid for Memorial Day 1981. The card for Calero also states thatshe received one paid sick day in June 1981.Hi I am aware that in her pretrial affidavit of February 12, 1982, Mrs.Parlante stated that no production employees received paid sick days;however, this is contradicted by documentary evidence that Calera re-ceived paid sick leave.29 I cannot rely on the sole testimony of Aponte that Respondent wasopen on Good Friday 1981.charged Victor Belevan as a means of intimidating itsemployees because those employees, inter alia, engagedin union activities, and to induce them to refrain fromengaging in those activities.Notwithstanding the general exclusion of supervisorsfrom coverage under the Act,20the discharge of a super-visor may violate Section 8(a)(1) of the Act where hefails to prevent unionization.2The General Counsel argues that Belevan was unlaw-fully discharged because (a) the Parlantes "perceived"that he failed to commit unfair labor practices by not in-terrogating employees or inadequately interrogatingthem, and (b) he failed to prevent the unionization of Re-spondent. There is no evidence that Respondent in factfired Belevan for these reasons, and, accordingly, counselfor the General Counsel asks that I draw inferences tosupport her theory. I am unable to do so. Belevan wasnot a reluctant participant in his interrogations of em-ployees. Upon request by the Parlantes he readily andimmediately committed violations of Section 8(aX1)which I have found. He reported the results of the ques-tionings to the Parlantes. There was no indication by theParlantes that they were unhappy with his fruitless ef-forts to learn of the union activities of the employees.22Indeed, they were no more successful than he was sincethe employees, when questioned either by Belevan or theParlantes, denied any involvement in the Union. Accord-ingly, the Parlantes could not have expected that hewould ascertain any more information than they couldobtain through their interrogation of employees.If any inference were to be drawn, it would be thatBelevan was discharged because the Parlantes believedthat he was active for the Union and involved in orga-nizing the employees. Thus, Belevan was pointedly askedby the Parlantes immediately after the advent of theUnion whether he had seen or spoken to any union rep-resentative, whether he knew anything about the Union,and whether he was aware of any meeting outside Re-spondent's premises. Similar questions were again askedof Belevan about 10 days later. Moreover, Belevan's dis-charge, moments after the discharges of Aponte and San-tiago, came I day after the threat by Mrs. Parlante tofire anyone who was responsible for the Union. Al-though only Aponte and Santiago were directly accusedof bringing in the Union, it is clear that the Parlantes be-lieved that Belevan, as the sole Spanish-speaking supervi-sor, was also responsible.23Thus, Aceste, the admittedagent of Respondent, told Belevan that his dischargemay have been related to the Union.Under these circumstances, a supervisor may be law-fully discharged for engaging in union activities evenwhere, as here, the discharge is contemporaneous withthe unlawful discharge of statutory employees.24I ac-20 Parker-Robb Chevrolet, 262 NLRB 402 (1982).21 Talladega Cotton Factory, 106 NLRB 295 (1953), enfd. 213 F.2d 209,215-217 (5th Cir. 1954).22 Talladega, supra.23 The complaint alleged that Respondent believed that Belevan sup-ported the Union.24 Parker-Robb Chevrolet, supra.268 COBRA GUNSKINcordingly find and conclude that there is no basis forfinding the discharge of Belevan unlawful.The General Counsel alleges in the complaint that Re-spondent, by John Parlante and Frank Aceste, physicallyassaulted Belevan in the presence of its employees be-cause Respondent believed that Belevan had joined andengaged in activities in support of the Union. As setforth above, upon hearing that he had been discharged,Belevan entered the plant and was told by Mr. Parlanteto leave. Belevan became enraged and admittedly"lunged at" and "attacked" Mr. Parlante who then de-fended himself by restraining Belevan with a headlock.When Mr. P,lrlante released Belevan, he (Belevan) thensaw Aceste approach and he "thought" that Acestewould attack him so he "lifted his foot" toward him.After Belevan calmed down he left the plant without in-cident. Under these circumstances, it is obvious that, un-derstandably unhappy and admittedly enraged with thenews of his discharge, which I have found to be lawful,and being asked to leave the shop, Belevan, on his own,initiated and launched a physical attack upon Mr. Par-lante and Aceste. They defended themselves and re-strained Belevan without using unnecessary force. I amtherefore unable to find that Mr. Parlante or Aceste at-tacked Belevan because either one believed that he sup-ported the Union. I accordingly shall recommend dismis-sal of this allegation of the complaint.b. Lidia Aponte and Froilan SantiagoThe credited evidence establishes that Aponte andSantiago contacted the Union, initiated the union orga-nizing drive, and advised employees in the shop of theunion meeting. In addition, Aponte obtained signedunion cards from employees at Respondent's premises.Respondent became aware of its employees' interest inthe Union with the visit of its officials on January 18,and specifically became aware, on February 1, thatAponte and Santiago were responsible for the advent ofthe Union. I have credited Aponte's testimony that onFebruary I Mrs. Parlante told her that the bank managerheard her and Torres speak about the Union.25I havealso credited the threats made by Mrs. Parlante to unionofficial Constantine that employees would have to belaid off and the threats to Aponte that the persons re-sponsible for the Union would be discharged. Thosethreats were effectuated when, on February 2, Aponteand Santiago were accused of bringing in the Union andwere told that they were fired for that reason. The Par-lantes' animus toward the Union is readily apparent inMr. Parlante's statement to Aponte and Santiago on Feb-ruary 2 that they "stabbed" him in the back, in the un-lawful threats set forth above, and in the Parlantes' in-struction that Belevan unlawfully interrogate employees.Based upon all of these facts and the timing of the dis-charges, which occurred shortly after the Union made itsdemand for recognition, I find that the General Counselhas made a prima facie showing that the union activity of25 The bank involved is the one at which Respondent has its accountand is also used by employees to cash their paychecksAponte and Santiago was a motivating factor in Re-spondent's decision to discharge them.26Respondent asserts that it decided to lay off employeesbeginning in November 1981 because of a severe finan-cial crisis, and that it determined the specific employeesto be selected for layoff based on their productivity orattendance. Mrs. Parlante testified without contradictionthat in November and December 1981 Respondent owed$55,000 to $60,000 to contractors but in that period oftime was owed $55,000 by its customers. In November1981 Mrs. Parlante recommended to her husband that helay off certain employees but he refused to do so at thattime. However, in December 1981 the Company was op-erating at a $17,000 loss, but through the help of herfather-in-law who lent money to Respondent it was ableto stay solvent. One reason for the layoffs given by Mrs.Parlante was that gross sales were down for the periodDecember 1981 and January 1982. However, she testifiedthat gross sales in December 1981 were $29,802, nearly$5,000 higher than in the same period in 1980. In addi-tion, gross sales increased in January 1982 to $35,869,representing a $6,000 increase from the previousmonth.27 Mrs. Parlante also asserted that an additionalreason for the layoffs was her concern that the unioncampaign might cause Respondent to incur additional ex-penses, including the hire of an attorney. The fact thatRespondent did not learn of the union campaign untilJanuary 18, 1982, severely undercuts its connection thatthe layoffs began in December 1981. In support of its as-sertion that layoffs began in December 1981, Respondentclaims that salesman Eric Roberts and employee SamuelRivas were laid off for economic reasons prior to theadvent of the Union. However, the evidence is clear thatRespondent discharged Roberts on or about December30, 1981, for cause-because he was not utilizing his bestefforts to obtain sales for Respondent. In fact, Mr. Par-lante was interviewing a replacement for Roberts on Jan-uary 18, 1982, when union official Constantine calledupon Respondent. The fact that Roberts was being re-placed surely indicates that he was not laid off for eco-nomic reasons.2sWith respect to Samuel Rivas, Respondent assertedthat he was laid off in January 1982. However, its pay-roll records directly refute that statement. The recordsshow that Rivas was employed continuously from Janu-ary 5 through June 29, 1982, with the exception of Iweek in late February and 5 weeks from March 11 toabout April 20, 1982.29 Thus, Respondent's claim thatthe dismissals of Aponte and Santiago were part of acontinuing layoff which began in December 1981 lacksmerit.Moreover, Mr. Parlante's order to Mercedes, immedi-ately after the discharge of Aponte and Santiago, tobring 10 new employees lends further support to my26 Wright Line, 251 NLRB 1083 (1980).27 Gross sales continued to rise to $39,955 in February 1982 and toS43,308 in March 1982.2S Further undermining her assertion that Roberts was laid off for eco-nomic reasons was Mrs. Parlante's pretrial written assertion that Robertswas discharged for being insubordinate. Moreover, Mr. Parlante testifiedthat he discharged Roberts because he was not selling enough items.29 The records indicate "lay off requested" for those two periods269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that the terminations of Aponte and Santiagowere not economically motivated.Equally unacceptable is Respondent's argument that itselected Aponte and Santiago for layoff because of theirlateness. It is undisputed that Aponte and Santiago werefrequently late. They credibly testified that no mentionwas made at the time of their discharge regarding theirlateness. It is most evident that Respondent frequentlycondoned the lateness of its employees. In this connec-tion, Mrs. Parlante testified that "you have to bend oncertain people because they are excellent,"30and "youhad to make concessions for certain things." Aponte andSantiago, who lived together and traveled to and fromwork together, had difficulty in arriving at work on timebecause they took public transportation and had to walkto and from the railroad station. Mrs. Parlante was awareof these problems and tried to remedy them. She admit-ted that Mr. Parlante told Aponte when she arrived lateto "get here when you can because I need you." Thelateness of Aponte and Santiago was a longstandingproblem.31 Nevertheless, Respondent condoned theirlateness, and attempted to alleviate the problem by re-questing that Supervisor Belevan pick them up at therailroad station, and he did so.Mrs. Parlante gave contradictory testimony regardingher reasons for not recalling Aponte, at first stating thatshe intended to recall Aponte but that there was noplace for her,32and later declaring that "it would bevery easy to call her back because she's very knowledge-able and I like her," but, when she (Parlante) was toldby union official Constantine on February 3 that Apontewas the cause of all the trouble that would soon befaliher, she "inferred" that Aponte was dissatisfied with herjob and would not want to be recalled.With respect to Santiago, Mrs. Parlante incredibly tes-tified that, aside from his lateness, she wanted to dis-charge him on his second day of employment because hemisrepresented that he had experience as a leather cutter.However, Respondent kept Santiago in its employ for Iyear thereafter, from January 21, 1981, to February 2,1982. Although Mrs. Parlante claimed that Santiago wasa poor worker who had to be moved from job assign-ment to job assignment, Respondent nevertheless "bentover backwards to accommodate him."As evidence of his poor work, Respondent producedan invoice from Valor Corp. which indicated that stocknumbers were erroneously omitted, which allegedly wasSantiago's responsibility. However, this alleged error didnot come to Respondent's attention until after Santiagowas discharged and thus could not have been relied uponby it in its decision to fire him.30 Aponte was described by Respondent as an excellent worker.3' Mr. Parlante testified that he first warned Aponte about her lateness6 months prior to her discharge. She was employed for nearly 1-1/2years before her termination.32 This was allegedly because male employees were retained becausestrength was needed to press a pistol into an unmolded holster and alsobecause the male employees were willing to immerse their hands into ablack dye to stain the holster. However, there was no evidence thatAponte's regular job included pressing the pistol into the leather holsterand moreover she testified that she had submerged her hands into the dyeas part of her duties.Mr. Parlante also testified that Respondent could notrecall Santiago after the purported layoff because it hadno place for him. However, Santiago was replaced byMr. Parlante who, at the time of the hearing, was train-ing Carlos Zetino, an employee who "does not speakEnglish too well. It's going to be difficult." Thus, it isobvious that Respondent had no intention of recallingSantiago, who speaks English and had about 6 months'experience in shipping for Respondent at the time of hisdischarge.I therefore find and conclude that Respondent hasfailed to demonstrate that it would have taken the sameaction against Aponte and Santiago in the absence oftheir union activities.Accordingly, for the reasons set forth above, I findthat Respondent's discharge of Lidia Aponte and FroilanSantiago violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. Respondent Cobra Ltd., d/b/a Cobra Gunskin, is,and at all times material herein has been, an employerengaged in commerce within the meaning of the Act.2. United Brotherhood of Industrial Workers, Local424, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. Respondent violated Section 8(a)(1) and (3) of theAct by discriminatorily discharging and failing to rein-state its employees Lidia Aponte and Froilan Santiagofor engaging in union activities in behalf of UnitedBrotherhood of Industrial Workers, Local 424.4. By asking employees whether they knew anythingabout the Union, whether they signed cards for theUnion, whether they were aware of any union meetings,and whether they knew who brought in the Union, andby threatening to discharge the employees responsiblefor bringing in the Union, Respondent has violated Sec-tion 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent has not violated the Act, as alleged inthe complaint, by discharging its supervisor Victor Bele-van, by offering and promising to its employees wage in-creases, vacations, and other benefits and improvementsin their working conditions and terms of employment, orby physically assaulting Victor Belevan in the presenceof its employees.THE REMEDYHaving found that Respondent unlawfully dischargedLidia Aponte and Froilan Santiago on February 2, 1982,I recommend that Respondent be ordered to reinstatethem and make them whole for any loss of earnings theymay have suffered as a result of the discriminationagainst them. The amount of backpay shall be computedin the manner set forth in F. W. Woolworth Co., 90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corp., 231NLRB 651 (1977).333 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962)270 COBRA GUNSKINUpon the foregoing findings of fact and the entirerecord in this proceeding, I make the following recom-mended:ORDER34The Respondent, Cobra Ltd., d/b/a Cobra Gunskin,Farmingdale, New York, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discharging and thereafter failing to reinstate itsemployees because they engage in union activities.(b) Asking employees whether they know anythingabout the Union, whether they signed cards for theUnion, whether they were aware of any union meetings,and whether they knew who brought in the Union.(c) Threatening to discharge employees responsible forbringing in the Union.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Lidia Aponte and Froilan Santiago immedi-ate and full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, and makethem whole for any loss of earnings they may have suf-fered as a result of their discharge in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Expunge from its files any reference to the dis-charges of Lidia Aponte and Froilan Santiago on Febru-ary 2, 1982, and notify them in writing that this has beendone and that evidence of the unlawful discharges willnot be used as a basis for future personnel actions againstthem.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its facility in Farmingdale, New York,copies of the attached notice marked "Appendix."3534 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions. and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.35 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive day thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that the said notices are not al-tered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations not specificallyfound herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the Law and has ordered usto post this notice.WE W1.L NOT discharge our employees becausethey engage in union activities.WE WILL NOT ask our employees whether theyknow anything about the Union, whether theysigned cards for the Union, whether they are awareof any union meetings, or whether they know whobrought in the Union.WE WILL NOT threaten to discharge employeesresponsible for bringing in the Union.WE WILL offer Lidia Aponte and Froilan San-tiago immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equilvalent positions, without prejudice totheir seniority or other rights and privileges.WE WILL make Lidia Aponte and Froilan San-tiago whole, with interest, for any loss of pay theymay have suffered as a result of our discriminationagainst them.WE WILL expunge from our files any reference tothe disciplinary discharges of Lidia Aponte andFroilan Santiago on February 2, 1982, and WE WILLnotify them that this has been done and that evi-dence of the unlawful discharges will not be used asa basis for future personnel actions against them.COBRA LTD., D/B/A COBRA GUNSKIN271